In a condemnation proceeding, the appeal is from an order which (a) granted respondent’s motion to take immediate possession of the subject premises and devote them temporarily to the public use specified in the petition, and (b) denied appellant’s cross motion to dismiss the petition on the ground that it is insufficient in law on its face (Rules Civ. Prac., rule 106, subd. 4). Appeal dismissed, without costs. In a condemnation proceeding under the Condemnation Law an intermediate order may be brought up for appellate review only on an appeal from the final order. Hence, until the entry of the final order no appeal will properly lie from any intermediate order (Condemnation Law, § 19; cf. Matter of Board of Transp. of New York [Early], 272 N. Y. 52; Matter of County of Nassau [Renn], 281 App. Div. 1032). The merits of the appeal have been examined, however, and if the appeal were not being dismissed the order would be affirmed. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.